IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-41,274-03


EX PARTE ANTHONY SHAWN MEDINA





ON APPLICATION FOR WRIT OF HABEAS CORPUS
FROM CAUSE NO. 0726088-C IN THE 228TH JUDICIAL DISTRICT

COURT OF HARRIS COUNTY



Per Curiam.  


O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	On July 29, 1996, a Harris County jury found applicant guilty of the offense of
capital murder.  The jury answered the special issues submitted pursuant to Texas Code of
Criminal Procedure Article 37.071, and the trial court, accordingly, set applicant's
punishment at death.  This Court affirmed applicant's conviction and sentence on direct
appeal.  Medina v. State, 7 S.W.3d 633 (Tex. Crim. App. 1999).  On November 23, 1998,
applicant filed his initial post-conviction application for writ of habeas corpus in the
convicting court.  This Court dismissed that application as untimely filed.  Ex parte
Medina, No. WR-41,274-01 (Tex. Crim. App. Apr. 28, 1999)(not designated for
publication).  However, this Court also subsequently granted applicant new counsel
pursuant to Article 11.071 § 4A.  New counsel timely filed an application with the trial
court on November 21, 2001, which application is still pending.  Applicant's subsequent
writ was received in this Court on December 16, 2002.
	Applicant presents one allegation.  We have reviewed the application and find the
allegation fails to satisfy the requirements of Article 11.071, § 5(a).  Accordingly, the
application is dismissed as an abuse of the writ.  Tex. Code Crim. Proc. Art. 11.071, §
5(c).  
	IT IS SO ORDERED THIS THE 23RD DAY OF NOVEMBER, 2005.

Do Not Publish